Title: Abigail Adams to Mary Smith Cranch, 31 January 1767
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear Sister
      Braintree Jan’ry. 31 1767
     
     I have just returnd from Weymouth, where I have been for a week past. It seems lonesome here, for My Good Man is at Boston; after haveing been in a large family, for a week, to come and set down alone is very solitary; tho we have seven in our family, yet four of them being domestick when my partner is absent and my Babe a sleep, I am still left alone. It gives one a pleasing Sensation my Dear Sister, after haveing been absent a little while to see one’s self gladly received upon a return, even by one’s Servants. I do not know that I was ever more sensibly affected with it than I was to Day; I could behold joy sparkle in the Eyes of every one of them as I enterd the House, whilst they unaffectedly express’d it some to me and some to my Babe.—One runs to the Door, O Mam, I am glad to see you come home again, how do you do? Whilst an other catches the child, and says Dear creature I was affraid she would forget me, and a third hovers round and crys Nab, do you
      know Polly, and will you come to her?—These little instances shew their regard, and they endear them to us.
     Thus far I wrote last fryday. But my good Man arriving with the News papers, put an end to writing any further at that time. However I have now reassumed my pen, tho I am something tierd, haveing dined Nine Gentlemen to Day. When I set down with such a friendly circle, I always look round and wish that the company was not incompleat by the absence of two Dear Friend’s. Here now sets our Sister Elizabeth, and we both of us haveing been talking and wishing for you. She will leave me to morrow, tho She came but to Day, and has not been here since She came from Salem, before now. Father, the Doctor and Mr. Wibird (who made three of the company to Day) tell me that they all of them design for Salem to morrow. I know how rejoiced you will be to see them. I feel glad for you, but methinks so many good Friends ought not to go together—if they went but one at a time I should chance to hear three times from you which would as Sarah Cotton used to say make me three times glad.—I sent your
      Camblet to Unkle Smiths last week, and hope it has reach’d you before now. The coulour I know you will not like. I do not think Dawson used me well, tis a discourageing thing, when one has tried to have a thing look well and done their part towards it, then to have it ruined in the dying or weaveing, is very provoking, but if Mr. Cranch dislikes it, I would not have you think yourselves under any oblagation to take it, for I shall not be any ways troubled if you send it back again.—I have a couple of Books, which when I have read thro I design to send to you, for your perusal—they are called Sermons to young women. I cannot say how much I admire them, and should I attempt to say how justly worthy they are of admiration I fear I should not do justice to this most Excellent performance.—My Letter will be a mess medly in Spite of any efforts to the contarary—for from Sermons I must desend to Cards and tell you I should be glad, Mr. Cranch would send
      me a pair. Nabby sends her Love to her cousin Betsy and would be very glad of her company, to tend Miss Doll, who is a very great favorite of theirs.—I send you a little yarn for a pair of Stockings and a little flax for some thread—because I know you seek wool and flax, and work willingly with your hands. Accept of them with my sincere regards to you and yours From your affectionate Sister,
     
      Abigail Adams
     
     
      P.S. You must burn this for it is most dismal writing.
     
    